BARDGETT, Judge
(concurring).
I concur in the principal opinion and agree that the hearing the prisoner is now entitled to is that which is set forth therein.
I have reached this conclusion because, on the evidence introduced in the circuit court hearing, I conclude that the prisoner did not comply with Article III of the Agreement on Detainers (sec. 222.160) and for that reason he is not entitled to have the North Carolina detainer quashed nor is he entitled to prevent extradition under the provisions of Article III.